Citation Nr: 0022789	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-08 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for shell fragment 
wound, dorsum, right forearm, with adherent scar, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) rating for 
shell fragment wound scar, dorsum, left forearm.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran had active military service from May 1943 to 
December 1945.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO), consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed, and after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remaining one year period following notification of the 
decision being appealed.  The present case arises from a 
February 1998 rating action in which the RO denied increased 
evaluations for the disabilities at issue.  A notice of 
disagreement with that decision was received in February 
1999, and a statement of the case was issued in March 1999.  
The appeal was perfected upon the receipt at the RO of a VA 
Form 9 (Appeal to Board of Veterans' Appeals) in April 1999.  
Thereafter, the case was forwarded to the Board in 
Washington, DC, where it was referred to the service 
organization representing the veteran.  The veteran's 
representative prepared a Written Brief Presentation in July 
2000, and the case was transferred to the undersigned for a 
final decision.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this appeal has been obtained by the RO.

2.  The shell fragment wound, dorsum, right forearm, with 
adherent scar, is not shown to be productive of more than 
moderate impairment to Muscle Group VIII; the scar is not 
tender and painful on objective demonstration, or shown to be 
poorly nourished with repeated ulceration.  

3.  The shell fragment wound scar, dorsum, left forearm is 
not shown to be productive of any limitation of the arm, nor 
is it tender and painful on objective demonstration, or shown 
to be poorly nourished with repeated ulceration.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
shell fragment wound, dorsum, right forearm, with adherent 
scar, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2. 4.7, 4.40, 4.45, 4.55, 4.56, 
4.71a, Diagnostic Codes 5308, 7803, 7804, 7805 (1999).  

2.  The criteria for a compensable evaluation for a shell 
fragment wound scar, dorsum, left forearm, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 321, 4.1, 
4.2. 4.7, 4.40, 4.45, 4.55, 4.56, 4.71a, Diagnostic Codes 
5308, 7803, 7804, 7805 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board observes that, when the 
veteran seeks to establish a rating in excess of that which 
is currently assigned, his assertion that the disabilities at 
issue have worsened is, in general, sufficient to make the 
matter well grounded within the meaning of 38 U.S.C.A. 
§ 5107.  See Jackson v. West, 12 Vet.App. 422, 428 (1999), 
citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992). 

The veteran has asserted that the service-connected 
disabilities at issue are more disabling than currently 
evaluated by the RO, and he has, therefore, stated claims 
that are well grounded.  With that initial burden having been 
satisfied, VA has a duty to assist the veteran in the 
development of facts pertaining to his claims.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1996).  The Court 
has held that the duty to assist includes obtaining available 
records that are relevant to the claimant's appeal, and that 
this duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  

In this regard, the record reflects that the veteran has been 
examined for VA purposes in connection with this claim, and 
it has not been asserted that additional, relevant treatment 
records pertaining to the veteran's disabilities are 
available.  In view of this, the Board finds that the duty to 
assist the veteran in the development of his claim has been 
accomplished.  

As to the evaluation of the veteran's disability, that is 
determined by the application of a schedule of ratings that 
is based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history, 
and that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned. 

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . .  [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet. App. 202, at 205 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 139 (1992).

In this case, the veteran's service medical records reflect 
that, in February 1945, he was stuck by shrapnel while 
engaged in combat in Italy.  Records from the battalion aid 
station where the veteran received initial treatment show 
that the injuries he sustained were described as perforating 
wounds of the left and right forearms.  Treatment at that 
time consisted of dressing the wounds with medication.  
Shortly thereafter, the veteran was transferred to a 
collection station where no additional treatment was given, 
and within a half-hour he was admitted to a clearing station.  
At the clearing station, the veteran received some medication 
(penicillin), and his wounds were redressed.  A few hours 
later, the veteran was admitted to an evacuation hospital 
where his wounds were debrided.  In doing so, it was noted 
that "only a moderate amount of both brachioradialis (was) 
involved."  Two days later, February 27, 1945, the veteran 
was transferred to the 12th General Hospital.  

Records from this hospital show that the veteran's wounds 
were described as causing only a small amount of muscle 
damage and no nerve damage.  On March 1, 1945, the veteran 
apparently had secondary sutures ("Sec. Sut.") applied, and 
a large hematoma evacuated from the right arm.  An entry in 
the records dated March 8, reflect that the veteran's sutures 
were removed, and on March 26, it was noted that cicatrices 
formed.  At the same time, it was recorded that the veteran 
had good function.  On March 30, 1945, the veteran was 
discharged from the hospital to a replacement battalion, and 
no further service records of treatment for these wounds are 
shown.  When examined in connection with his discharge from 
service in December 1945, it was noted that the veteran had 
an adherent scar on the "right forearm, dorsum, proximal" 
as well as a scar on the dorsum of his left forearm.  There 
were no musculoskeletal defects noted at the time of this 
examination, although it was recorded that the veteran had 
cutaneous hypesthesia of the right dorsum forearm, distal to 
the wound scar.  

Following service, the record shows that the first 
examination that was conducted for VA purposes apparently 
took place in August 1947.  The report from this examination 
revealed that the veteran had not lost any time from work due 
to his combat wounds.  He also indicated that his arms 
"don't bother me so much now" and that he was able to use 
both hands without impairment.  He did mention, however, that 
"feeling" in his right hand was poor.  

Examination of the left arm revealed that there was a well 
healed scar about 3 inches in length on the lateral aspect of 
the middle 1/3 of the left forearm, which  was firm and non-
tender.  All movements of the elbow, wrist, and hand were 
described as within normal limits and there were no sensory 
changes to the left forearm or hand.  

As to the right arm, it was recorded that one inch below the 
elbow, there was a well healed, non-tender scar on the 
lateral aspect of the forearm extending downward for about 2 
1/2 inches.  Palpation revealed some adherence of the scar to 
the underlying tissues and slight muscle loss.  All movements 
of the elbow, wrist and hand, however, were within normal 
limits, and were not painful.  Nevertheless, there was 
hypoesthesia to pin prick from a point one inch below the 
elbow to the fingertips.  At the same time, there was no 
atrophy of the muscles of either extremity and the handgrips 
were described as normal.  The diagnoses were "Scar SFW 
dorsum of the right forearm one inch below elbow with 
cutaneous hypoesthesia from the scar to the fingertips and 
adherence of scar" and " Scar, dorsum left forearm, 
asymptomatic."  

In a September 1947 rating action, the veteran was awarded 
service connection for the residuals of his fragment wounds.  
These were characterized as a shell fragment wound, forearm 
dorsum right, adherent scar, for which a 10 percent 
disability rating was assigned, and scar dorsum left forearm, 
for which a noncompensable disability rating was assigned.  
The award was made effective from April 1946, and the record 
reflects that these ratings have been in effect since that 
time.  

Subsequently dated medical records do not reflect any 
treatment for the veteran's service connected disabilities.  
He was, however, examined for VA purposes in 1959.  The 
report from this examination revealed that the veteran was a 
carpenter by trade, and he complained that both arms get weak 
if he were to lift 5 pounds over his head for 5 minutes or 
more.  He also mentioned the presence of a sensation of 
numbness in his right forearm.  

Examination of the right arm revealed what was described as 
an entrance cicatrix on the anterior surface of the upper 
third of the forearm that measured 1-1/2 inches by 1/4 inch.  
There was also a 2-inch longitudinal cicatrix, on the lateral 
surface of the upper third of the forearm.  Both cicatrices 
were well healed, with no drainage, although the latter scar 
showed adherency, with a mild degree of loss of muscle tissue 
of muscle group 8.  The examiner also described the presence 
of a mild degree of loss of sensation, extending from the 
lower angle of the longer right arm scar, into the little and 
ring fingers.  Motion of all joints in that extremity was, 
however, normal.  

Examination of the left arm revealed a 3-inch by 1/4 inch 
cicatrix, on the posterior lateral surface, of the middle 
third of the forearm, that was well healed, not adherent, and 
without drainage.  There was also no evidence of any nerve, 
muscle, or artery damage, and all motions of all parts of the 
extremity were considered normal.  The diagnoses were:

1.  Residuals of shell fragment wound - through and 
through - right forearm.  

2.  Residuals of shell fragment wound - penetrating 
- left forearm.  

As previously mentioned, the record does not reflect that the 
veteran received any post service treatment for his fragment 
wounds.  In this regard, the Board notes, nonetheless, that 
in 1981, the veteran believed that his left arm wound had 
increased in severity.  The treatment records obtained from 
that time, however, show that the veteran had developed 
cervical disc disease, and that was the disability causing 
his arm complaints.  

After 1981, the only medical record that addresses itself to 
the disabilities at issues is the report of a December 1997 
examination conducted for VA purposes in connection with this 
claim.  At this time, the veteran reported that he recently 
began to experience pain in his upper arms to the elbows.  
Examination of the right arm revealed a 10-cm by 4-cm scar on 
the dorsal aspect of the arm, together with a 3-cm by 1/2 cm 
scar and 4 cm by 1/2 cm scar on the forearm.  There was no 
elevation or depression of the scars, no ulceration or 
breakdown of the skin, and no underlying tissue loss.  There 
was also no inflammation, edema or keloid formation, although 
the color of the scars was noted to be lighter than the color 
of other skin.  Right arm motion was characterized as full, 
although range of motion of the elbow was from 0 degrees to 
140 degrees.  (Normal elbow range of motion is from 0 degrees 
to 145 degrees.  38 C.F.R. § 4.71, Plate I.)  

Examination of the left arm revealed the presence of a 5 cm 
by 2 cm scar on the dorsal aspect of the forearm, that was 
non-tender, with no ulceration or skin breakdown.  There was 
also no depression of the scar, no underlying tissue loss, 
and no edema, inflammation or keloid formation.  The color of 
the scar, compared to that of the other skin was lighter, 
which rendered the scar unsightly in the examiner's opinion, 
(although not disfiguring).  Range of motion of the elbow was 
from 0 degrees to 140 degrees, although range of motion of 
the arm as a whole was characterized as full.  

X-rays taken of the veteran's forearms showed no demonstrable 
foreign bodies, but there was some mild degenerative changes 
about the elbow.  It was also noted that the veteran had 
normal strength in his upper extremities, good pulses, and 
good reflexes.  The diagnosis was residual scars from shell 
fragment wounds of the right and left forearm with minimal 
degenerative joint disease changes of the elbows.  

The veteran's left arm wound has been evaluated under the 
provisions of 38 C.F.R. Diagnostic Code 7805.  Under this 
code, impairment arising from a scar is to be evaluated based 
on the limitation of function of the part affected.  In this 
case, the current evidence fails to show that the scar that 
resulted from the veteran's left forearm fragment wound has 
caused any impairment in the function of his left arm.  As 
noted above, this scar was not tender, it was not depressed 
or inflamed, or productive of edema or keloid formation.  
Although the range of motion of the veteran's elbow was 
apparently decreased by 5 degrees, and was painful to move, 
this was not attributed to the veteran's service connected 
injury, (which was below the elbow).  In the absence of any 
medical evidence showing impairment of left arm function 
attributed to the veteran's left forearm scar, there is no 
basis for assigning a compensable evaluation for that scar 
under Diagnostic Code 7805.  

As to other diagnostic codes relating to the evaluation of 
scars, a compensable evaluation requires that the scar be 
poorly nourished, with repeated ulceration (Code 7803), or 
that it be tender and painful on objective demonstration 
(Code 7804).  Since the record does not show the presence of 
these conditions, a basis upon which to assign a compensable 
evaluation under these diagnostic codes also is not 
warranted. 

The evaluation of the veteran's right arm wound has been 
under the provisions of Diagnostic Code 5308.  This 
diagnostic code contemplates impairment to muscle group VIII 
and sets forth its function as follows:  

Function: Extension of wrist, fingers, and thumb; 
abduction of thumb.  Muscles arising mainly from 
external condyle of humerus: Extensors of carpus, 
fingers, and thumb; supinator.  

Under this code, a slight impairment of muscle group VIII is 
assigned a noncompensable rating.  A 10 percent rating is 
assigned for a moderate impairment, and a 20 percent rating 
is assigned for a moderately severe impairment.  For severe 
disability, when effecting the dominant extremity, a 30 
percent rating is assigned.  This is the highest rating under 
this code.  

Other criteria to be considered in evaluating the veteran's 
right arm disability include 38 C.F.R. § 4.55, which relates 
to the principles of combined ratings for muscle injuries.  
Pursuant to this regulation, 

(a)  A muscle injury rating will not be combined 
with a peripheral nerve paralysis rating of the 
same body part, unless the injuries affect entirely 
different functions.  

(b)  For rating purposes, the skeletal muscles of 
the body are divided into 23 muscle groups in 5 
anatomical regions:  6 muscle groups for the 
shoulder girdle and arm (diagnostic codes 5301 
through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle 
groups for the foot and leg (diagnostic codes 5310 
through 5312); 6 muscle groups for the pelvic 
girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck 
(diagnostic codes 5319 through 5323). 

(c)  There will be no rating assigned for muscle 
groups which act upon an ankylosed joint, with the 
following exceptions: 

(1)  In the case of an ankylosed knee, if 
muscle group XIII is disabled, it will be rated, 
but at the next lower level than that which would 
otherwise be assigned. 

(2)  In the case of an ankylosed shoulder, if 
muscle groups I and II are severely disabled, the 
evaluation of the shoulder joint under diagnostic 
code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated. 

(d)  The combined evaluation of muscle groups 
acting upon a single unankylosed joint must be 
lower than the evaluation for unfavorable ankylosis 
of that joint, except in the case of muscle groups 
I and II acting upon the shoulder. 

e)  For compensable muscle group injuries which are 
in the same anatomical region but do not act on the 
same joint, the evaluation for the most severely 
injured muscle group will be increased by one level 
and used as the combined evaluation for the 
affected muscle groups. 

(f)  For muscle group injuries in different 
anatomical regions which do not act upon ankylosed 
joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of § 4.25.

38 C.F.R. § 4.55.  

In addition, pursuant to 38 C.F.R. § 4.56, 

(a)  An open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations 
such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal. 

(b)  A through-and-through injury with muscle 
damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged. 

(c)  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of 
movement. 

(d)  Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall 
be classified as slight, moderate, moderately 
severe or severe as follows: 

(1)  Slight disability of muscles-

(i)  Type of injury.  Simple wound of muscle 
without debridement or infection. 

(ii)  History and complaint.  Service 
department record of superficial wound with brief 
treatment and return to duty. Healing with good 
functional results.  No cardinal signs or symptoms 
of muscle disability as defined in paragraph (c) of 
this section. 

(iii)  Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus. 
No impairment of function or metallic fragments retained 
in muscle tissue. 


(2)  Moderate disability of muscles-

(i)  Type of injury.  Through and through or 
deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection. 

(ii)  History and complaint.  Service 
department record or other evidence of in-service 
treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in 
paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting 
the particular functions controlled by the injured 
muscles. 

(iii)  Objective findings.  Entrance and (if 
present) exit scars, small or linear, indicating 
short track of missile through muscle tissue. Some 
loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the 
sound side. 

(3)  Moderately severe disability of muscles-

(i)  Type of injury.  Through and through or 
deep penetrating wound by small high velocity 
missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of 
soft parts, and intermuscular scarring. 

(ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint 
of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section and, if 
present, evidence of inability to keep up with work 
requirements. 

(iii)  Objective findings.  Entrance and (if 
present) exit scars indicating track of missile 
through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive 
evidence of impairment. 

(4)  Severe disability of muscles-

(i)  Type of injury.  Through and through or 
deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. 

(ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint 
of cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section, worse 
than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to 
keep up with work requirements. 

(iii) Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage to muscle 
groups in missile track. Palpation shows loss of 
deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles swell and harden 
abnormally in contraction. Tests of strength, 
endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability: 

(A)  X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile. 

(B)  Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather than 
true skin covering in an area where bone is 
normally protected by muscle. 

(C)  Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. 

(D)  Visible or measurable atrophy. 

(E)  Adaptive contraction of an opposing group 
of muscles. 

(F)  Atrophy of muscle groups not in the track 
of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. 

(G)  Induration or atrophy of an entire muscle 
following simple piercing by a projectile.

38 C.F.R. § 4.56.  

Although damage or loss to muscle tissue in the veteran's 
right arm as a result of his fragment wound was mentioned in 
earlier medical records, the last such indication of muscle 
injury was in 1959.  The current evidence in this regard 
specifically sets forth that there was no underlying tissue 
loss with respect to the veteran's right arm wound.  
Similarly, there is no post service medical record reflecting 
that the veteran experiences any functional impairment in the 
use of his arm or hand as a result of this service connected 
disability.  There is no current medical evidence of loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement due to 
the disability at issue.  Accordingly, the criteria for 
concluding that the veteran's disability is productive of 
moderately severe impairment under Diagnostic Code 5308 are 
not met, and a rating in excess of 10 percent under this code 
is not warranted.  

As to whether separate evaluations for the veteran's right 
arm scars are warranted under applicable diagnostic codes, we 
noted above, that a compensable evaluation for a scar 
requires the it be poorly nourished, with repeated 
ulceration, or that it be tender and painful on objective 
demonstration.  The veteran's right arm scars, however, are 
not shown to be productive of any such impairment.  
Accordingly, a separate compensable evaluation under 
Diagnostic Codes 7803 or 7804 is not warranted.  

The Board also has considered other provisions which might 
provide for a favorable decision with respect to either 
decision on appeal, to include 38 C.F.R. §§ 4.40, 4.45, as 
they relate to pain and any resulting functional impairment 
due to pain (including during flare-ups, as discussed in 
DeLuca v. Brown, supra).  In this regard, however, it must be 
noted that no current functional impairment in the veteran's 
arms has been attributed to his service-connected disability, 
and there is no medical evidence that the disabilities at 
issue are subject to periodic flare-up.  Under these 
circumstances, consideration of the provisions of sections 
4.40 and 4.45 does not call for the assignment of an 
increased disability rating for the veteran's disabilities.  
Similarly, there is no evidence that the disability picture 
presented by the veteran with regard to his fragment wounds 
would produce impairment of earning capacity beyond that 
reflected in the Rating Schedule or would affect earning 
capacity in ways not addressed in the schedule, such as by 
requiring frequent hospitalization or otherwise interfering 
with employment.  38 C.F.R. § 3.321 (b)(1) (1999).

Finally, in reaching this decision, the Board notes that the 
veteran does have a limitation of flexion in each of his 
elbows, and that he complained of pain when flexing his left 
elbow.  At the same time, the physician who examined the 
veteran in 1997, also diagnosed him to have degenerative 
joint disease changes in each elbow.  Significantly, however, 
there is no implication in the records that the veteran's 
original wartime wounds included any elbow injuries.  
Furthermore, throughout the years, no medical professional 
ever linked any elbow impairment to the veteran's fragment 
wounds.  Indeed, there is no suggestion that the current 
limitation of motion of the veteran's elbows, or his recently 
diagnosed degenerative joint disease, are in any way related 
to his service connected disability.  Under these 
circumstances, any present impairment of the elbow may not be 
considered in evaluating the service-connected disabilities 
at issue, or provide a basis for awarding an increased rating 
for either of these disabilities.  

For all the foregoing reasons, the Board finds that each of 
the claims must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against each of the veteran's claims, that 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).


ORDER

A rating in excess of 10 percent for a shell fragment wound, 
dorsum, right forearm, with adherent scar, is denied.  

An increased (compensable) evaluation for shell fragment 
wound scar, dorsum, left forearm is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

